DETAILED ACTION
Status of Claims:
Claims 1 and 3-5 are pending.
Claim 1 is amended.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 9/232022 with respect to the double patenting rejection have been fully considered but they are not persuasive. The applicant does not provide any arguments regarding why the double patenting rejection should be withdrawn.
The arguments with respect to the prior art rejection are persuasive for the reasons stated in the applicant’s remarks. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,005,697 in view of Van Slyke et al (US 2002/0158024).
Regarding Claim 1:
	The claims of the patent disclose the method for obtaining reusable or recyclable water from a non-viscous liquid comprising animal waste (manure), the method consisting of: pretreating the non-viscous liquid (manure is 80 to 95% liquid) (se claim 6) to remove any unwanted material and/or reduce particle size, wherein the pretreating consists of at least one of a screw press, a centrifuge, a vibrating screen, mesh screening, a belt filter, or a hydrocyclone to remove unwanted large material (see claim 7); introducing the pretreated non-viscous liquid to at least one cross-flow filtration cassette to obtain a permeate stream and a retentate; wherein the at least one cross-flow filtration cassette comprises: an array of sheet members of generally rectangular and generally planar shape with main top and bottom surfaces, wherein the sheet members include in sequence in said array a first retentate sheet, a first filter sheet, a permeate sheet, a second filter sheet, and a second retentate sheet, wherein each of the first filter sheet, the permeate sheet, and the second filter sheet in said array has at least one inlet basin opening at one end thereof and at least one outlet basin opening at an opposite end thereof, wherein each of the sheet members in the array has at least one permeate passage opening at longitudinal side margin portions of the sheet members, wherein each of the first and second retentate sheets have a multiplicity of channel openings extending longitudinally between the inlet and outlet basin openings of the first filter sheet, the permeate sheet, and the second filter sheet, and said retentate sheets are bonded to an adjacent filter sheet about peripheral end and side portions thereof, wherein the inlet basin openings, outlet basin openings, and permeate passage openings are in register with one another and the permeate passage openings of each of the retentate sheets are circumscribingly bonded to the adjacent filter sheet, with a central portion of each of the retentate sheets and adjacent filter sheets being unbonded to permit permeate contacting the retentate sheet to flow through the filter sheet to the permeate sheet, wherein the pretreated 23647-203-CIP DIV-245 non-viscous liquid is flowed over the first and second filter sheets at a shear force that opposes accumulation of solids on the surface of the first and second filter sheets (see claim 1).
	The claims of the patent do not disclose introducing the permeate stream to a reverse osmosis system to obtain the reusable or recyclable water.
	Van Slyke teaches introducing a treated stream of water to a reverse osmosis system to obtain reusable or recyclable water (potable water) (see para. 0043).
	The patent and Van Slyke are analogous inventions in the art of treating animal waste. It would have been obvious to one skilled in the art to add the reverse osmosis treatment of Van Slyke to the permeate stream of the patent because it is the simple addition of a known treatment step to a known treatment process, obviously resulting in potable water, with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.). 


Regarding Claim 3:
	The claims of the patent, as previously modified, disclose the method of claim 1, wherein the animal waste is from at least one of dairy cattle, beef cattle, swine, sheep, goats, poultry, horses, rabbits or other confined animals (see claim 3).

Regarding Claim 4:
	The claims of the patent disclose the method of claim 1, wherein the non-viscous liquid comprises at least one of urine, spilled water, flush water, and wash water (see claim 5).

Regarding Claim 5:
	The claims of the patent, as previously modified, disclose the method of claim 1, wherein the reusable or recyclable water is potable or non- potable (potable) (see Van Slyke para. 43). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	The claim states “the pretreating consists of at least one of…” This limitation renders the claim indefinite because it is not clear if the claim is limited to only alternatives presented in the list or if “at least one of” is open to steps other than those listed as long as an alternative within the list is also present. For the purposes of examination the claim is interpreted as “the pretreating consists of screen pressing, centrifuging, vibration screening, mesh screening, belt filtering, hydrocycloning, and combinations thereof”. 

The remaining claims are indefinite as they depend from an indefinite claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        10/24/2022